FILED
                             NOT FOR PUBLICATION                               FEB 25 2010

                                                                          MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 HARJINDER SINGH,                                  No. 06-74014

               Petitioner,                         Agency No. A075-246-742

   v.
                                                   MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Harjinder Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s (“IJ”) decision denying his application for asylum, witholding of removal,



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

NV/Research
protection under the Convention Against Torture (“CAT”), and voluntary

departure. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

substantial evidence an adverse credibility determination. See Farah v. Ashcroft,

348 F.3d 1153, 1156 (9th Cir. 2003). We dismiss in part and deny in part the

petition for review.

       We lack jurisdiction to review the IJ’s denial of voluntary departure,

8 U.S.C. §§ 1229c(f), 1252(a)(2)(B)(i), and Singh’s unexhausted challenge to the

government’s fraudulent document report. See Barron v. Ashcroft, 358 F.3d 674,

678 (9th Cir. 2004).

       Substantial evidence supports the IJ’s adverse credibility determination

based on Singh’s submission of fraudulent documents that go to the heart of his

claim, including letters allegedly written by the doctor who treated his injuries, and

by the priest of the gurdwara Singh claims to have attended daily. See Desta v.

Ashcroft, 365 F.3d 741, 745 (9th Cir. 2004); Cf. Yeimane-Berhe v. Ashcroft, 393
F.3d 907, 911-12 (9th Cir. 2004) (reversing adverse credibility determination based

solely on the use of one allegedly fraudulent document where applicant

corroborated testimony and nothing in the record suggested lack of credibility or

knowledge that document was fraudulent). Accordingly, Singh’s asylum and

withholding of removal claims fail. See Farah, 348 F.3d at 1156.


NV/Research                                2                                    06-74014
       Substantial evidence also supports the IJ’s denial of Singh’s CAT claim

because it is based on the same evidence the IJ found not credible, and Singh

points to no other evidence showing it is more likely than not he will be tortured.

See id. at 1156-57.

       PETITION FOR REVIEW DISMISSED in part; DENIED in part.




NV/Research                               3                                     06-74014